SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 18, 2011 NEW YORK MORTGAGE TRUST, INC. (Exact name of registrant as specified in its charter) Maryland 001-32216 47-0934168 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 52 Vanderbilt Avenue, Suite 403 New York, New York10017 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (212) 792-0107 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Company Announces First Quarter 2011 Dividend On March 18, 2011, New York Mortgage Trust, Inc. issued a press release announcing that its Board of Directors declared a cash dividend on its common stock for the quarter ending March 31, 2011.A copy of the press release is filed with this Current Report on Form 8-K as Exhibit 99.1 and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d)Exhibits.The following exhibit is being filed herewith this Current Report on Form 8-K. Press Release dated March 18, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NEW YORK MORTGAGE TRUST, INC. (Registrant) Date:March 18, 2011 By: /s/Steven R. Mumma Steven R. Mumma Chief Executive Officer EXHIBIT INDEX Exhibit Description Press Release dated March 18, 2011.
